                                         Case 5:17-cv-00220-LHK Document 968 Filed 12/07/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION, et al.,                  Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART JOINT
                                  14            v.                                         ADMINISTRATIVE MOTION TO
                                                                                           MODIFY AND EXTEND DEADLINE
                                  15    QUALCOMM INCORPORATED, et al.,                     PURSUANT TO LOCAL RULE 79-5
                                  16                  Defendant.                           Re: Dkt. No. 958
                                  17

                                  18         Before the Court is the parties’ Joint Administrative Motion to Modify and Extend

                                  19   Deadline Pursuant to Local Rule 79-5. ECF No. 958. The Court GRANTS IN PART and

                                  20   DENIES IN PART the Motion as follows:

                                  21         1. The parties shall not be permitted to file the entire proposed findings of fact under seal.

                                  22            The Court notes that on December 6, 2018, the parties filed public redacted versions of

                                  23            their findings of fact. ECF Nos. 966, 967.

                                  24         2. On December 7, 2018, the parties shall provide notice to all affected non-parties

                                  25            attaching a copy of this order and providing non-parties with information setting forth

                                  26            each non-party’s Protected Information included in Parties’ findings of fact.

                                  27
                                                                                       1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO MODIFY
                                       AND EXTEND DEADLINE PURSUANT TO LOCAL RULE 79-5
                                         Case 5:17-cv-00220-LHK Document 968 Filed 12/07/18 Page 2 of 2




                                   1         3. By December 14, 2018, non-parties shall identify to the Parties which material that

                                   2             particular non-party seeks to seal and provide the Parties with declarations establishing

                                   3             that the information sought to be sealed is sealable.

                                   4         4. On December 17, 2018, the parties shall file Joint Administrative Motions to Seal with

                                   5             all declarations supporting the requests to seal. If the parties do not request to seal all

                                   6             information currently redacted in the public versions of their findings of fact, the

                                   7             parties shall file updated redacted versions of their findings of fact on December 17,

                                   8             2018.

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: December 7, 2018

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       LUCY H. KOH
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO MODIFY
                                       AND EXTEND DEADLINE PURSUANT TO LOCAL RULE 79-5
